Citation Nr: 0808068	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-32 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent disabling for degenerative arthritis of the thoracic 
spine as a residual of a spinal contusion/abrasion.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for a status post left fifth finger injury 
with neuritis.

3.  Entitlement to an initial compensable evaluation for 
scars on the right side of the face and right thigh.  

4.  Entitlement to an initial evaluation in excess of 10 
percent disabling for degenerative joint disease of the right 
ankle.

5.  Entitlement to an initial compensable evaluation for a 
right leg length discrepancy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which granted service 
connection for the disabilities on appeal.  The veteran filed 
a notice of disagreement (NOD) with that decision received by 
VA in December 2003.  An October 2006 RO decision in 
Louisville, Kentucky, granted a 40 percent evaluation for 
degenerative arthritis of the thoracic spine as a residual of 
a spinal contusion/abrasion and a 10 percent evaluation for a 
status post left fifth finger injury with neuritis.  However, 
on a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the 40 percent, 10 percent 
rating, and noncompensable rating are not full grants of the 
benefits sought on appeal, and since the veteran did not 
withdraw his claim of entitlement to a higher initial rating, 
the matters remain before the Board for appellate review.

In August 2007, the veteran filed what appears to be a NOD 
with regard to a June 2007 decision that granted service 
connection for degenerative joint disease of the right ankle 
and assigned a 10 percent rating and granted service 
connection for a right leg length discrepancy and assigned a 
noncompensable rating.  38 C.F.R. § 20.201.  To date, 
however, the RO has not issued a statement of the case (SOC) 
in response to the veteran's notice of disagreement (NOD).  A 
SOC must be issued to give the veteran an opportunity to 
prefect an appeal with respect to that particular issue.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board also notes that in his December 2003 NOD, the 
veteran appears to request service connection for left hand 
arthritis.  Additionally, in his October 2005 Form 9, the 
veteran indicated that he desired service connection for 
scars on his left little finger and his back.  Further, in 
his August 2007 correspondence, the veteran appears to desire 
service connection for a hip disability, pelvis disability, 
and knee disability, all secondary to his service-connected 
degenerative arthritis of the thoracic spine as a residual of 
a spinal contusion/abrasion.  The RO should therefore taken 
any appropriate action deemed necessary.

The issues of increased evaluations for degenerative joint 
disease of the right ankle and for a right leg length 
discrepancy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's degenerative arthritis of the thoracic 
spine as a residual of a spinal contusion/abrasion is not 
productive of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

3.  The veteran's degenerative arthritis of the thoracic 
spine as a residual of a spinal contusion/abrasion is not 
productive of incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  

4.  The veteran's degenerative arthritis of the thoracic 
spine as a residual of a spinal contusion/abrasion is not 
productive of unfavorable ankylosis of the entire 
thoracolumbar spine.  

5.  The veteran's status post left fifth finger injury is not 
productive of moderate incomplete paralysis.  

6.  The veteran's scar on the right side of the face is not 
productive of any of the eight characteristics of 
disfigurement and the scar on his right thigh is not 144 
square inches or greater.


CONCLUSION OF LAWS

1.  The criteria for an initial evaluation in excess of 40 
percent for degenerative arthritis of the thoracic spine as a 
residual of a spinal contusion/abrasion have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 
5235-5243, 5291, 5293 (2001-2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for a status post left fifth finger injury with 
neuritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5230 
and 4.124a, Diagnostic Code 8615 (2007).  

3.  The criteria for an initial compensable evaluation for 
scars on the right side of the face and right thigh have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.118, Diagnostic Codes 7800 and 7802 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Nevertheless, in this case, the veteran is challenging the 
initial evaluations assigned following the grant of service 
connection for all disabilities on appeal.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claims.  The 
veteran was also afforded VA examinations in July 2003, April 
2006, and March 2007 in connection with his claims for a 
higher initial evaluation.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them a SOC and SSOCs, which informed them 
of the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
2007 WL 4098218, at *3 (U.S. Vet. App. Nov. 19, 2007).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

1.  Entitlement to an initial evaluation in excess of 40 
percent disabling for degenerative arthritis of the thoracic 
spine as a residual of a spinal contusion/abrasion.

The veteran is currently assigned a 40 percent disability 
evaluation for his service-connected degenerative arthritis 
of the thoracic spine as a residual of a spinal 
contusion/abrasion pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5242.  The Board notes that during the pendency of 
this appeal, VA issued new schedular criteria for rating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which became effective September 23, 
2002.  VA subsequently amended the rating schedule again for 
evaluating disabilities of the spine, contained in 38 C.F.R. 
§ 4.71a, which became effective on September 26, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 through 5243.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
23, 2002 and September 26, 2003, neither the RO nor the Board 
could apply the revised rating schedule.

The veteran was notified of these regulation changes in the 
August 2005 SOC and the June 2007 SSOC.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Prior to September 26, 2003, Diagnostic Code 5291 provided 
for the evaluation of limitation of motion of the dorsal 
spine.  A 10 percent disability evaluation represents the 
maximum schedular rating available under Diagnostic Code 
5291.

Under Diagnostic Code 5293, a 40 percent disability is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
disability is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 40 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent disability 
evaluation was contemplated for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  See Amendment to Part 4, Schedule for Rating 
Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 
54345-54349 (August 22, 2002). 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 
5242 also notes that degenerative arthritis of the spine 
should be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine or under Diagnostic Code 
5003.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Code 5242 
(degenerative arthritis of the spine) and the General Rating 
Formula for Diseases and Injuries of the Spine.  When there 
is arthritis with at least some limitation of motion, but to 
a degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, the veteran is already 
assigned a 40 percent disability evaluation for his service-
connected spine disability.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 40 
percent evaluation is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is granted for unfavorable ankylosis of the entire 
thoracolumbar spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).  See also 38 C.F.R. § 4.71a, Plate V (2007).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.

In considering the evidence of record under Diagnostic Code 
5291, the Board notes that the veteran is already assigned a 
rating in excess of the maximum 10 percent allowed for 
limitation of motion of the dorsal spine.  Further, the 
veteran cannot receive a higher evaluation under any 
additional Diagnostic Codes in effect before the regulation 
changes effective September 26, 2003.  The veteran has not 
been shown to have fractures of any thoracic vertebra which 
renders Diagnostic Code 5285 inapplicable.  Specifically, the 
April 2006 VA examination indicated that the veteran was not 
found to have a fracture at the time of his initial in-
service injury in October 1953.  Additionally, the veteran 
has not been shown to have either favorable or unfavorable 
ankylosis of the lumbar spine; consequently, consideration of 
Diagnostic Code 5289 is not warranted.  Further, Diagnostic 
Code 5292 is not for consideration as the veteran is already 
assigned a 40 percent rating, the highest available under the 
criteria.  

In considering the evidence of record under the old schedular 
criteria of Diagnostic Code 5293 in effect prior to September 
23, 2002, as set forth above, the Board finds that the 
evidence of record does not establish entitlement to an 
evaluation in excess of 40 percent for the veteran's service-
connected degenerative arthritis of the thoracic spine as a 
residual of a spinal contusion/abrasion.  The evidence of 
record does not show pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief, related 
to his service-connected disability.  In this regard, 
December 2002 private x-ray from L.C. indicated that the 
veteran had mild scoliosis of the lower thoracic spine, mild 
narrowing of the intervertebral disc spaces from the level of 
T6 through T12, and moderately severe degenerative change of 
the thoracic spine.  A January 2003 private record from L.C. 
found that the veteran's light touch sensation was intact.  
The July 2003 VA examination of the dorsal spine revealed 
tenderness to touch, no radicular symptoms, no pain in 
sciatic areas, and the veteran could squat and stand with 
mild difficulty.  The veteran's deep tendon reflexes (DTRs) 
were 2 plus in the lower extremities, there were no motor or 
sensory changes, no focal sensory deficits in the lower 
extremities, no bowel or bladder complaints, but there was 
pain with straight leg raising bilaterally at 25 degrees.  
Although the veteran reported during the April 2006 VA 
examination that every two to three weeks he had back flare 
up of a one to two week duration that were severe and that he 
had lower back pain that radiated to the right buttock and 
down the right thigh to the leg, there was no objective 
evidence of left or right thoracic spasm.  The March 2007 VA 
examination noted left thoracic spasm, but there were no 
flare ups of spinal conditions.  Overall, the veteran's 
symptomatology does not reach the level of pronounced 
intervertebral disc syndrome with little intermittent relief.  
As such, the veteran's service-connected degenerative 
arthritis of the thoracic spine as a residual of a spinal 
contusion/abrasion does not more nearly approximate the 
criteria for a 60 percent rating under 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5293.  

In considering the evidence of record under the revised 
rating criteria of Diagnostic Code 5293 effective September 
23, 2002, the Board finds that the veteran is not entitled to 
an increased evaluation in excess of 40 percent for his 
service-connected degenerative arthritis of the thoracic 
spine as a residual of a spinal contusion/abrasion.  The 
evidence of record does not reveal incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past 12 months.  As previously 
noted, an incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note 1.  The Board observes that there are no 
treatment records associated with the claims file indicating 
that the veteran was prescribed bed rest by any physician.  
Therefore, the Board finds that the veteran is not entitled 
to an increased evaluation under the rating criteria in 
effect as of September 23, 2002.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 26, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's service-connected degenerative 
arthritis of the thoracic spine as a residual of a spinal 
contusion/abrasion.  As previously discussed, the veteran 
does not have incapacitating episodes with a total duration 
of at least six weeks during the past 12 months.  Further, 
unfavorable ankylosis of the entire thoracolumbar spine has 
not been shown.  In this regard, during the April 2006 VA 
examination, there was no ankylosis of the thoracolumbar 
spine or unfavorable ankylosis.  Additionally, the March 2007 
VA examination found no thoracolumbar spine ankylosis.  
Therefore, the Board finds that the veteran is not entitled 
to an increased evaluation for his service-connected 
degenerative arthritis of the thoracic spine as a residual of 
a spinal contusion/abrasion under the revised rating 
criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his service-connected degenerative arthritis of 
the thoracic spine as a residual of a spinal 
contusion/abrasion.  The medical evidence of record does not 
identify any separate neurological findings or disability not 
already contemplated under the discussed pertinent criteria 
that has been attributed to his service-connected 
degenerative arthritis of the thoracic spine as a residual of 
a spinal contusion/abrasion.  In fact, the evidence of record 
shows that the veteran's service-connected degenerative 
arthritis of the thoracic spine as a residual of a spinal 
contusion/abrasion is not productive of bladder or bowel 
dysfunction, as his urinary problems were found to be related 
to his prostate problems during the April 2006 VA 
examination.  Therefore, the Board concludes that the veteran 
does not suffer from additional neurological deficiency so as 
to warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994).

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected 
degenerative arthritis of the thoracic spine as a residual of 
a spinal contusion/abrasion is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned 40 percent rating, and no higher.  In this 
regard, the Board observes that although the veteran has 
complained of pain and fatigue and there are findings of pain 
on motion and tenderness; however, these symptoms are 
contemplated in the currently assigned 40 percent disability 
evaluation.  Importantly, the March 2007VA examination noted 
that repetitive use did not cause an increased limitation of 
motion.  The veteran stated that he could walk a quarter of a 
mile and was observed to have a normal gait.  During the 
April 2006 VA examination, there was no objective evidence of 
left or right thoracic spasm, atrophy, guarding pain with 
motion, tenderness, or weakness.  Further during the March 
2007 VA examination there was no atrophy, guarding, or 
weakness.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
service-connected degenerative arthritis of the thoracic 
spine as a residual of a spinal contusion/abrasion.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected degenerative 
arthritis of the thoracic spine as a residual of a spinal 
contusion/abrasion has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  Moreover, April 
2006 VA examiner indicated that he could do sedentary work.  
As such, the medical evidence of record does not show that 
his service-connected back disability had interfered with 
employment beyond the regular schedular criteria nor that his 
service-connected back rendered him unemployable.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected degenerative arthritis of the 
thoracic spine as a residual of a spinal contusion/abrasion 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for a status post left fifth finger injury 
with neuritis.

A noncompensable rating is warranted for any limitation of 
motion of the little finger.  38 C.F.R. § 4.71a, Diagnostic 
Code 5230.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
noted on the VA examinations, the veteran stated he was 
ambidextrous but eats with left hand and his left finger is 
for evaluation; as such, major, as opposed to minor, finger 
disability ratings are applicable.  38 C.F.R. 
§ 4.69.

The veteran's service-connected status post left fifth finger 
injury with neuritis is rated by analogy under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8515, 8615, 8715 governing the 
median nerve because the functions affected and the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, where there is complete paralysis of 
the median nerve with the major hand inclined to the ulnar 
side; the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to 
palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent evaluation is warranted.  
Incomplete, severe paralysis warrants assignment of a 50 
percent evaluation; incomplete, moderate paralysis warrants 
assignment of a 30 percent rating; and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation.  
Diagnostic Code 8615 pertains to neuritis and Diagnostic Code 
8715 to neuralgia.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial evaluation in excess of 
10 percent for a status post left fifth finger injury with 
neuritis.  As previously noted, a noncompensable rating is 
warranted for any limitation of motion of the little finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5230.  Turning to the 
regulations governing neuritis, the evidence of record does 
not show the veteran's service-connected status post left 
fifth finger injury with neuritis to have symptoms of 
moderate incomplete paralysis of the median nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8615.  In this regard, during a 
July 2003 VA examination, the veteran reported mildly 
decreased sensation and stiffness in that finger.  
Examination of the left fifth finger revealed no pain, no 
joint deformity, a slight shortening, a normal nail, no 
swelling, and no tenderness.  The extensor and flexor 
strength of the left fifth digit was 5/5, grip strength was 
5/5, the veteran lacked the ability to meet the median fold 
of the hand by a couple of millimeters, and there was a 
subjective very slight loss of sensation to the tip of the 
finger.  During the April 2006 VA examination, the veteran 
reported numbness on the radial surface of the left small 
finger tip with some loss of motion and occasional discomfort 
as well as decreased strength and dexterity.  Examination 
revealed a two millimeter amputation of the tip of the left 
small finger distal phalange, no ankylosis, no deformity, and 
no gap between the thumb pad and tip of fingers on attempted 
opposition of the thumb to finger.  There was a gap between 
finger and proximal transverse crease of the hand on maximal 
flexion of the finger of 2 millimeters.  Hand strength and 
dexterity were normal.  There were findings of abnormal 
sensation on the radial half of the left small finger from 
two millimeters distal to the distal crease to the finger 
tip.  The diagnosis was minimal amputation of about one 
millimeter of the tuft of the left small finger with mild 
neuritis of the radial digital nerve, loss of motion and 
numbness of the tip of the left small finger, decreased 
manual dexterity, and pain.  Importantly, it was noted that 
his disability had a mild effect on chores, exercise, and 
sports.  As such, the Board finds that the evidence of record 
does not more nearly approximate the criteria for an 
evaluation in excess of 10 percent disabling.  38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8615.  

Although the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a rating in 
excess of 10 percent for a status post left fifth finger 
injury with neuritis are simply not met.  In particular, 
during the April 2006 examination indicated that the ulnar 
nerve was not affected, consequently, Diagnostic Codes 8516, 
8616, and 8716 are not for application.  38 C.F.R. § 4.124a.  
Additionally, Diagnostic Codes 8514, 8614, and 8714 governing 
the musculospiral nerve are not applicable as the veteran's 
service-connected status post left fifth finger injury with 
neuritis has not been shown to affect the functions or relate 
to the anatomical localization and symptomatology reflected 
in these codes.  38 C.F.R. § 4.20.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected status post 
left fifth finger injury with neuritis has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular scheduler standards utilized 
to evaluate the severity of his disability.  Importantly, 
during the April 2006 VA examination, it was indicated that 
the veteran retired as an industrial engineer in 1992 and 
that this disability had only a mild effect on his daily 
activities.  Therefore, the Board finds that the requirements 
for an extraschedular evaluation for the veteran's service-
connected status post left fifth finger injury with neuritis 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

3.  Entitlement to an initial compensable evaluation for 
scars on the right side of the face and right thigh.  

Under the revised criteria for Diagnostic Code 7800, a 10 
percent evaluation is warranted for scars of the head, face, 
and neck when there is one characteristic of disfigurement.  
A 30 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

In Note 1 under diagnostic code 7800, the eight 
characteristics of disfigurement are: a scar 5 or more inches 
(13 or more cm) in length, scar at least one-quarter inch 
(0.6cm) wide at its widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo-or hyperpigmented in an area 
exceeding six square inches, skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc) in an area exceeding 
six square inches, underlying soft tissue missing in an area 
exceeding six square inches, and skin indurated and 
inflexible in an area exceeding six square inches.  Also, in 
Note 3, one is to take into consideration unretouched 
photographs when evaluating under these criteria.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial compensable evaluation 
for a scars on the right side of the face.  The evidence of 
record does not reveal that either scar has any of the eight 
characteristics of disfigurement.  In this regard, during the 
July 2003 VA examination, the veteran was noted to have a one 
and a half inch scar along the nasolabial fold of the right 
side of the face that was well-healed, nontender, had no 
keloid formation, no depression, and was of little 
significant cosmetic consequence.  As such, the Board finds 
that the evidence of record does not more nearly approximate 
the criteria for a compensable evaluation.  38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7800. 

Regarding the scar on his right thigh, the evidence of record 
did not reflect a scar on his right thigh measuring 144 
square inches or greater.  During the July 2003 VA 
examination, on the veteran's right lateral thigh hip area 
there was a one and a half inch circular depression of 
approximately one inch that was well-healed, nontender, and 
did not involve muscle or nerve dysfunction.  As such, the 
Board finds that the evidence of record does not more nearly 
approximate the criteria for a compensable evaluation.  
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7802. 

Although the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a compensable 
rating for either scar are simply not met.  In this regard, 
the veteran's right thigh scar was not noted to be deep or 
causing limited motion; therefore, 38 C.F.R. § 4.118, 
Diagnostic Code 7801 is not for application.  Further, 
neither scar was found to be superficial and unstable, or 
superficial and painful on examination, rendering Diagnostic 
Codes 7803 and 7804 not for application.  Additionally, 
Diagnostic Code 7805 is not for consider as neither scar was 
indicated to limit the motion of any affected parts.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected scars on 
the right side of the face and right thigh have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
scars on the right side of the face and right thigh under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
disabling for degenerative arthritis of the thoracic spine as 
a residual of a spinal contusion/abrasion is denied.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for a status post left fifth finger injury with 
neuritis is denied.

Entitlement to an initial compensable evaluation for scars on 
the right side of the face and right thigh is denied.  


REMAND

As noted in the introduction, in August 2007, the veteran 
filed what appears to be a NOD with regard to a June 2007 
decision that granted service connection for degenerative 
joint disease of the right ankle and assigned a 10 percent 
rating and granted service connection for a right leg length 
discrepancy and assigned a noncompensable rating.  38 C.F.R. 
§ 20.201.  To date, however, the RO has not issued a 
statement of the case (SOC) in response to the veteran's 
notice of disagreement (NOD).  

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2003); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  However, the RO should return the claim's file 
to the Board only if the veteran perfects his appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); see also In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997) (holding that if the claims file does not 
contain a notice of disagreement, a statement of the case and 
a VA Form 9 [substantive appeal], the Board is not required, 
and in fact, has no authority, to decide the claim).

Accordingly, the case is REMANDED for the following action:

A statement of the case (SOC), containing 
all applicable laws and regulations, on 
the issues of entitlement to an initial 
evaluation in excess of 10 percent 
disabling for degenerative joint disease 
of the right ankle and entitlement to an 
initial compensable evaluation for a right 
leg length discrepancy must be issued.  
Manlincon, 12 Vet. App. 238.  The veteran 
should be advised of the time period in 
which to perfect his appeal.  Only if the 
veteran's appeal as to these issues are 
perfected within the applicable time 
period, then such should return to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


